                      IN THE UNITED STATES DISTRICT COURT FOR
                      THE SOUTHERN DISTRICT OF WEST VIRGINIA

                                   HUNTINGTON DIVISION


INTERNATIONAL UNION OF OPERATING ENGINEERS,
LOCAL 132 HEALTH AND WELFARE FUND;
INTERNATIONAL UNION OF OPERATING ENGEINEERS,
LOCAL 132 PENSION FUND;
INTERNATIONAL UNION OF OPERATING ENGINEERS,
LOCAL 132 APPRENTICESHIP AND SKILL IMPROVEMENT FUND;
INTERNATIONAL UNION OF OPERATING ENGINEERS,
LOCAL 132 ANNUITY AND SAVINGS FUND; and
INTERNATIONAL UNION OF OPERATING ENGINEERS,
LOCAL NO. 132, AFL-CIO,

                               Plaintiffs,

v.                                                    CIVIL ACTION NO. 3:19-0788

COFANO ENERGY SERVICES, LLC,
a Pennsylvania Corporation and
ANTERO RESOURCES CORPORATION,
a Delaware Corporation,

                               Defendants.

                                             ORDER

                 On December 2, 2019, Defendant Antero Resources Corporation filed a Motion to

Dismiss pursuant to Rule 12(b)(6) of the Federal Rules of Civil Procedure for failure to state a

claim upon which relief may be granted. ECF No. 7. In its motion, Defendant Antero states it

cannot be held liable under the West Virginia Wage Payment and Collection Act (the “WCPA”)

because it is not a “prime contractor” under the Act. Instead, Defendant Antero claims it is the

owner of the pipeline at issue and, thus, the WVPA is inapplicable to it. 1



       1
           In relevant part, the WPCA provides:

                 § 21-5-7. Prime contractor's responsibility for wages and benefits
               Having received no response from Plaintiffs, the Court contacted counsel for

Plaintiffs on January 31, 2020, and asked if Plaintiffs intended to respond. Counsel replied that

Plaintiffs did intend to respond and requested permission to do so on or before February 5. The

Court informed counsel that Plaintiffs would be required to file a motion to file a late response

with the proposed response attached. As of today, no response or motion to file a late response has

been filed.



               Accordingly, as Defendant Antero’s motion is ripe for decision and Plaintiffs have

not disputed that the WCPA does not apply to it, the Court GRANTS the motion and DISMISSES

Defendant Antero from this action.



               The Court DIRECTS the Clerk to send a copy of this Order to counsel of record

and any unrepresented parties.

                                             ENTER:         February 11, 2020




                                             ROBERT C. CHAMBERS
                                             UNITED STATES DISTRICT JUDGE




               (a) Whenever any person, firm, or corporation shall contract with
               another for the performance of any work which the prime
               contracting person has undertaken to perform for another, the prime
               contractor shall become civilly liable to employees engaged in the
               performance of work under the contract for the payment of wages
               and fringe benefits . . . .

W. Va. Code § 21-5-7(a), in part.
                                                -2-
